DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo (US PG Pub. No. 2007/0225126, Sept. 27, 2007).
Regarding claim 1, Yoo teaches a treadmill 101 (see Fig. 9 below and para. [0069]) comprising: a track unit 110 (see para. [0050], and Fig. 9 below); a support apparatus 151 (see para. [0072], and Fig. 9 below) rotatably supporting the track unit 110; and an inclination adjustment apparatus (i.e., inclination control device, para. [0069]) configured to adjust an inclination of the track unit 110, wherein the inclination adjustment apparatus (i.e., inclination control device, para. [0069]) includes a length adjustment module 130 (see para. [0049, and Fig. 5 below) of which a length is adjustable and is configured to vary an inclination angle of the track unit 110 with respect to a floor as the length thereof is adjusted, wherein the length adjustment module 130 includes: a driving motor 131 (see para. [0050] and Fig. 5 below); a first length adjustment member 140 (see paras. [0049],[0057]-[0058], and Fig. 5 below) of which a length is adjustable by a driving force of the driving motor 131; a connection belt 137 partially wound around the first length adjustment member 140 (i.e., around a pulley 135); and a second 
[AltContent: textbox (second linear section)][AltContent: arrow][AltContent: textbox (first linear section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second curved section)][AltContent: textbox (first curved section)][AltContent: arrow]
    PNG
    media_image1.png
    551
    658
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    379
    450
    media_image2.png
    Greyscale
 
Regarding claim 2, Yoo teaches wherein the first length adjustment member 140 includes: 15a driving screw 142 (see para. [0053], and Fig. 5 above) rotatably driven by the driving motor 131 (see para. [0050], and Fig. 5 above); a driving pulley 135 arranged at an end portion of the driving screw 142 and around which the connection belt 137 is partially wound; and a first 
Regarding claim 3, Yoo teaches wherein a distance between the first linear section and the second linear section of the connection belt corresponds to a diameter of the driving pulley 135 or a diameter of the driven pulley 136 (see Fig. 7 below).  
[AltContent: textbox (distance)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    377
    806
    media_image3.png
    Greyscale
  
Regarding claim 4, Yoo teaches a module box 138 configured to house the driving pulley 135, the driven pulley 136, and the connection belt 137 (see Fig. 7 above and para. [0050]).  
Regarding claim 6, Yoo teaches further comprising a support pole (i.e., plate 114 having holes 114a for protuberances 138a, see para. [0070] and Fig. 12) configured to support the module box 138 to be pivotable around a virtual line (i.e., an imaginary horizontal line through 
Regarding claim 8, Yoo teaches further comprising a track driving unit 120 (see para. [0069] and Fig. 9 above) arranged in front of the track unit 110 to rotatably drive the track unit, 16wherein the track driving unit includes: a front housing 125 (see para. [0071] and Fig. 9 above); and a track driving motor 121 (see para. [0071], and Figs. 10 and 12) housed in the front housing 125 to rotatably drive the track unit 110.  
Regarding claim 12, Yoo teaches an inclination adjustment apparatus (i.e., inclination control device, para. [0069]) comprising a length adjustment module 130 (see para. [0049, and Fig. 5 above) of which a length is adjustable and is configured to vary an inclination angle of a track unit 110, wherein the length adjustment module 130 includes: a driving motor 131 (see para. [0050] and Fig. 5 above); a first length adjustment member 140 (see paras. [0049],[0057]-[0058], and Fig. 5 above) of which a length is adjustable by a driving force of the driving motor 131; a connection belt 137 partially wound around the first length adjustment member 140 (i.e., around a pulley 135); and a second length adjustment member 140 arranged in parallel to the first length adjustment member 140 (see Fig. 5 above, two extendable rods 140 parallel to each other), connected to the first length adjustment member 140 by the connection belt 137, and having a length that is adjustable by the driving force received from the driving motor 131 through the first length adjustment member 140 and the connection belt 137, and wherein the connection belt 137 includes: a first curved section wound around the first length adjustment member 140 (i.e., first curved section around pulley 135 of member 140, see Fig. 5 above); a second curved section wound around the second length adjustment member 140 (i.e., second curved section around pulley 136 of member 140, see Fig. 5 above); a first linear section configured to connect one end portion of the first curved section to one end portion of the second curved section (see annotated Fig. 5 above); and a second linear section (see annotated Fig. 5 above, where the second linear section includes linear straight portions and 
Regarding claim 13, Yoo teaches a length adjustment module 130 (see para. [0049, and Fig. 5 above) of which a length is adjustable, the length adjustment comprising 130 includes: a driving motor 131 (see para. [0050] and Fig. 5 above); a first length adjustment member 140 (see paras. [0049],[0057]-[0058], and Fig. 5 above) of which a length is adjustable by a driving force of the driving motor 131; a connection belt 137 partially wound around the first length adjustment member 140 (i.e., around a pulley 135); and a second length adjustment member 140 arranged in parallel to the first length adjustment member 140 (see Fig. 5 above, two extendable rods 140 parallel to each other), connected to the first length adjustment member 140 by the connection belt 137, and having a length adjustable by the driving force received through the first length adjustment member 140 and the connection belt 137, and wherein the connection belt 137 includes: a first curved section wound around the first length adjustment member 140 (i.e., first curved section around pulley 135 of member 140, see Fig. 5 above); a second curved section wound around the second length adjustment member 140 (i.e., second curved section around pulley 136 of member 140, see Fig. 5 above); a first linear section configured to connect one end portion of the first curved section to one end portion of the second curved section (see annotated Fig. 5 above); and a second linear section (see annotated Fig. 5 above, where the second linear section includes linear straight portions and wound portions around pinion 133 and pulley 134) configured to connect another end portion of the first curved section to another end portion of the second curved section and corresponding to the first linear section.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US PG Pub. No. 2007/0225126, Sept. 27, 2007), as applied to claim 1 above.
Yoo teaches the invention as substantially claimed.
Regarding claim 5, Yoo teaches that a width of the module box 138 is greater than the diameter of the driving pulley 135 (see Yoo, Fig. 7), but is silent in explicitly teaching that the width is less than or equal to about 70 mm.  
However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Yoo generally teaches that the module box 138 has a width greater than the diameter of the driving pulley 135 such that the pulley 135 is fitted within the module box.  (see Yoo, Fig. 7).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to merely modify the size of the module box and to select for the width to be less than or equal to about 70 mm as mere optimization where a module having the claimed size would not affect the operation of the inclination module in order to provide a sufficient size to fit the pulley 135 within the module box 135.



However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Yoo generally teaches that the support pole 114 is containable within the front housing 125 of the treadmill such that the protuberances 138a of the module box 138 fit at a height above the track unit 110 (see Figs. 9-12)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to merely modify the height of the support pole 114 and to select for the height to be less than or equal to about 12 cm as mere optimization where a support pole 114 having the claimed height/length would not affect the operation of the length adjustment module 130 in order to provide a sufficient size to fit parts of the treadmill within the front housing 125.
Regarding claim 9, Yoo teaches wherein the support pole 114 is arranged in the front housing 125, and that the front housing 125 has a height above the track unit 110 (see Yoo, Fig. 9-12), but is silent in teaching wherein a maximum height of the front housing 125 with respect to the track unit 110 is less than or equal to about 15 cm.  
However, mere changes in size/dimensions/proportion supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Yoo generally teaches that a height of the front housing 125 is above the track unit 110 to fit parts of the treadmill within the housing 125.   (see Figs. 9-12)

Regarding claim 10, Yoo teaches wherein the track driving motor 121 is arranged to be closer to a center of the front housing 125 than the driving motor 131 (see Fig. 10, where the track driving motor is larger and approximately centrally located, whereas the driving motor 131 is located off to the side), and suggests that the track driving motor 121 is heavier than the driving motor 131 because the track driving motor 121 is larger, whereas the driving motor 131 is smaller capacity to reduce energy consumption. (see para. [0081])

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S LO/Primary Examiner, Art Unit 3784